UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                     No. 97-41269



      In the Matter of: DANIS R. TUCKER, d/b/a
               Ralph’s Foods Company,

                                                    Debtor,
                      * * * * *

                    TYLER TUCKER,

                                                    Appellant,

                        VERSUS


                  MICHAEL BOUDLOCHE,

                                                    Appellee,

                     * * * * * *

       In the Matter of: DANIS R. TUCKER, d/b/a
                Ralph’s Foods Company,

                                                    Debtor,

                     * * * * * *

HELEN TUCKER, TYLER TUCKER, NEVADA SPICE DISTRIBUTING
                     CORPORATION,

                                                  Appellants,
                          v.

    MARY ALICE GARAY, MICHAEL BOUDLOCHE, Trustee,

                                                    Appellees.



     Appeal from the United States District Court
          for the Southern District of Texas
                     (C-97-CV-306)

                   March 3, 2000
Before DAVIS, HALL* and SMITH, Circuit Judges.

PER CURIAM:**

     After considering the record, the briefs and argument of

counsel, we are persuaded 11 U.S.C. § 363(m) controls this appeal

and that it is moot. The only ruling appellants sought in the

bankruptcy court and the district court was a determination that

they owned the vehicles in question.    Because the vehicles have

been sold at public auction to a good faith purchaser, we are

unable to grant that relief.   The appellant did not seek any other

remedies in the bankruptcy court or the district court and we will

not consider arguments made for the first time on appeal.

     AFFIRMED.




     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2